Case 1:13-cr-00006-MAC-ZJH Document 234 Filed 05/15/20 Page 1 of 2 PageID #: 1085




  UNITED STATES DISTRICT COURT                        EASTERN DISTRICT OF TEXAS


  UNITED STATES OF AMERICA                        '
                                                  '
                                                  '
  v.                                              '           NO. 1:13-CR-6
                                                  '
                                                  '
  DONALD ARTHUR VAUGHN                            '

                     ORDER ADOPTING THE MAGISTRATE JUDGE'S
                         REPORT AND RECOMMENDATION

         The court referred a petition alleging violations of supervised release conditions to the

  Honorable Zack Hawthorn, United States Magistrate Judge, at Beaumont, Texas, for

  consideration pursuant to applicable laws and orders of this court. The court has received and

  considered the Report of the United States Magistrate Judge filed pursuant to such order, along

  with the record, pleadings and all available evidence.

         At the close of the revocation hearing, U.S. Magistrate Judge Zack Hawthorn

  recommended:

  1.     that the court find that the Defendant violated the third allegation in the petition that he
         failed to follow a special condition of release;

  2.     revoking the Defendant’s supervised release pursuant to 18 U.S.C. § 3583; and

  3.     the Defendant shall be sentenced to a term of 16 months’ imprisonment on Count 1, and
         8 months’ imprisonment on Count 10 (to run concurrently), which shall include 180 days’
         unserved community confinement (converted to an equivalent term of imprisonment). He
         shall be sentenced to a term of supervised release for 36 months for Count 1, and 4
         months for Count 10 (to run concurrently), with the first 180 days of his supervised
         released term to be served in a Residential Reentry Center or similar facility, in a
         community corrections component. The Defendant requested to serve his term of
         imprisonment at the Federal Correctional Institute in Bastrop, Texas if the Bureau of
         Prisons can accommodate such request.
Case 1:13-cr-00006-MAC-ZJH Document 234 Filed 05/15/20 Page 2 of 2 PageID #: 1086



         At the close of the revocation hearing, the Defendant, defense counsel and counsel for

  the Government each signed a standard form waiving their right to object to the proposed findings

  and recommendations contained in the magistrate judge’s report, consenting to revocation of

  supervised release and imposition of the sentence recommended. The Defendant also waived his

  right to be present with counsel and to speak at sentencing before the court imposes the

  recommended sentence.

         Accordingly, the findings of fact and conclusions of law of the magistrate judge are

  correct and the report of the magistrate judge is ADOPTED. The court adopts the magistrate

  judge’s findings for the imposition of the special conditions of supervised release. It is therefore

         ORDERED and ADJUDGED that the petition is GRANTED and Donald Arthur

  Vaughn’s supervised release is REVOKED.


          SIGNED at Beaumont, Texas, this 15th day of May, 2020.




                                             ________________________________________
                                                         MARCIA A. CRONE
                                                  UNITED STATES DISTRICT JUDGE




                                                   2
